       Case 2:14-cv-02083-GEKP Document 126 Filed 09/15/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



CHRISTOPHER RONEY                :                CIVIL ACTION
              Petitioner         :
                                 :
         v.                      :
                                 :
SECRETARY JOHN E. WETZEL, et al. :                NO. 14-2083
              Respondents        :


                       NOTICE OF TELEPHONE CONFERENCE

       A TELEPHONE CONFERENCE in the above matter has been rescheduled for

October 4, 2021 at 4:00 p.m. with the Honorable Gene E.K. Pratter, United States Courthouse,

601 Market Street, Philadelphia, PA 19106.

       Counsel are instructed to telephone 888-684-8852, then enter 3051753# to be connected

with the Judge.



                                                         s/Susan Flaherty
                                                         SUSAN FLAHERTY
                                                         Civil Courtroom Deputy
                                                         to the Honorable Gene E.K. Pratter
                                                         United States District Court Judge




Date of Notice: September 15, 2021
Copies sent via ECF notification.
